Citation Nr: 0502301	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right eye disability, 
claimed as a rust ring.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an October 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2004, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing was prepared and is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran's original VA claims 
folder was lost.  It was subsequently rebuilt in June 1977.  
The rebuilt claims folder contains various service medical 
records including his March 1964 enlistment examination 
report, an April 1966 statement of medical examination and 
duty status, a January 1967 separation examination report, 
and a March 1967 statement of medical condition.  The 
available service medical record does not contain any 
complaint, treatment, or diagnosis of a right eye condition.

The veteran asserts, however, that he received treatment for 
a piece of sand in his eye while serving at Ft. Hood, Texas, 
in 1964.  At various times during the course o the appeal, 
the veteran has reported that he went to a clinic where the 
sand was removed.  He was told that there was a residual rust 
ring in his eye and that nothing could be done with it.  He 
was given eye drops and an eye patch and sent back to duty.  
He asserts that he has residual eye disability as a result of 
this rust ring.

As it appears that there may be available service medical 
records that are not presently associated with the claims 
folder, a Remand is required.  See 38 C.F.R. § 3.159(c)(2) 
(2004).  The provisions of 38 C.F.R. § 3.159(c) provide that 
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  If VA 
is unable to obtain such records, VA must provide the 
claimant with oral or written notice of that fact.  The 
notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and 
a description of any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The RO should make another attempt to 
secure copies of any service medical 
records that are not presently associated 
with the claims folder through official 
channels.  In particular, the RO should 
contact the hospital at Fort Hood, Texas, 
and ask that facility to forward records 
of any treatment for an eye condition in 
1964.  

2.  Thereafter, the RO should readjudicate 
the claim with consideration of the entire 
evidentiary record.  If additional service 
medical records are not available, the 
veteran should be advised of this fact, 
the efforts VA made to obtain the records, 
and any other information required by the 
provisions of 38 C.F.R. § 3.159(e).

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



